        Case 1:21-cv-01656-KPF Document 11 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIE TALUY,

                           Plaintiff,
                                                      21 Civ. 1656 (KPF)
                    -v.-
                                               ORDER OF DISCONTINUANCE
TEK COLLECT INCORPORATED,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      By letter dated April 6, 2021, the parties reported to the Court that they

have reached a settlement as to Plaintiff’s individual claims in this case.

(Dkt. #10). Accordingly, it is hereby:

      ORDERED that this action be conditionally discontinued without

prejudice and without costs; provided, however, that within sixty (60) days of

the date of this Order, the parties may submit to the Court their own

Stipulation of Settlement and Dismissal as to Plaintiff’s individual claims for

the Court to So Order. Otherwise, within such time Plaintiff may apply by

letter for restoration of the action to the active calendar of this Court in the

event that the settlement is not consummated. Upon such application for

reinstatement, the parties shall continue to be subject to the Court’s

jurisdiction, the Court shall promptly reinstate the action to its active docket,

and the parties shall be directed to appear before the Court, without the

necessity of additional process, on a date within ten (10) days of the

application, to schedule remaining pretrial proceedings and/or dispositive

motions, as appropriate. This Order shall be deemed a final discontinuance of
        Case 1:21-cv-01656-KPF Document 11 Filed 04/07/21 Page 2 of 2




the action with prejudice as to Plaintiff’s individual claims in the event that

Plaintiff has not requested restoration of the case to the active calendar within

such 60-day period.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated: April 7, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         2
